
	

113 HRES 706 IH: Raising a question of the privileges of the House.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 706
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Jones (for himself and Mr. Massie) submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Raising a question of the privileges of the House.
	
	
		Whereas H.R. 1123, the Unlocking Consumer Choice and Wireless Competition Act, was introduced on
			 March 13, 2013;
		Whereas the Committee on the Judiciary marked up and ordered the bill reported, with strong
			 bipartisan support, on July 31, 2013;
		Whereas the suspension version of the bill included new language to prohibit the bulk unlocking of
			 cellular phones;
		Whereas the changes made to the bill fundamentally altered the substance of the underlying bill;
		Whereas the report of the Committee on the Judiciary on the bill was filed in the House on February
			 25, 2014; and
		Whereas the bill was passed under suspension of the rules on the night of February 25, 2014: Now,
			 therefore, be it
	
		That the House of Representatives disapproves of the actions taken by the Committee on the
			 Judiciary and the leadership of the House of Representatives with respect
			 to H.R. 1123 and directs the leadership of each committee of the House and
			 the leadership of the House to operate in a matter that maximizes
			 transparency and public trust.
		
